
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.44


AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN
CHRISTOPHER & BANKS CORPORATION
AND
JOSEPH E. PENNINGTON


        THIS AGREEMENT is effective as of March 1, 2002, by and between
Christopher & Banks Corporation (formerly known as Brauns Fashions Corporation),
a corporation duly organized and existing under the laws of the State of
Delaware (the "Corporation") and Joseph E. Pennington ("Executive").

BACKGROUND

        The Executive presently serves as President and Chief Operating Officer
of the Corporation pursuant to an Executive Employment Agreement dated as of
March 1, 2000 (the "Prior Agreement"). The Executive and the Corporation desire
to amend and restate the Prior Agreement in full with this Agreement.

ARTICLE 1
EMPLOYMENT

        1.1  The Corporation hereby employs Executive, and Executive agrees to
work for the Corporation as President and Chief Operating Officer, and to
perform such related duties as are assigned to him from time to time by the
Board of Directors of the Corporation.

ARTICLE 2
TERM

        2.1  The term of this Agreement shall be for a period of four (4) years
commencing on the date of this Agreement, unless sooner terminated as
hereinafter provided. The Agreement shall thereafter continue in effect from
year to year unless either party provides ninety (90) days written notice of
termination.

ARTICLE 3
DUTIES

        3.1  Executive agrees, unless otherwise specifically authorized by the
Board of Directors of the Corporation, to devote his full time and effort to the
best of his abilities to his duties for the profit, benefit and advantage of the
business of the Corporation. Executive shall report directly to the Chief
Executive Officer.

1

--------------------------------------------------------------------------------

ARTICLE 4
COMPENSATION AND BENEFITS

        4.1  The Corporation agrees to pay Executive an annual base salary as
follows:

Year ending February 28,


--------------------------------------------------------------------------------

  Base Salary

--------------------------------------------------------------------------------

2003   $ 390,000 2004   $ 455,000 2005   $ 520,000 2006   $ 585,000

        After February 28, 2006, the annual base salary shall be reviewed
annually and increases, if any, shall be awarded to Executive by the Board of
Directors in its sole discretion, but such base compensation shall not be
reduced from that of the prior year. The annual base salary shall be payable at
those intervals as the Corporation shall pay other executives.

        The increase in the base salary for any given year is contingent upon
the Corporation achieving a "Pre-Tax Profit" for the preceding year greater than
the Pre-Tax Profit for the Corporation's fiscal year ended March 2, 2002 (the
"Baseline"). In the event such condition is not met, the Executive's base salary
shall remain unchanged until the Corporation attains a Pre-Tax Profit greater
than the Baseline. At such time, Executive's base salary shall increase in
increments of Sixty-Five Thousand Dollars ($65,000), subject in each case, to
the condition set forth in the first sentence of this paragraph. For purposes of
this paragraph, "Pre-Tax Profit" shall be calculated in accordance with
generally accepted accounting principles.

        4.2  Subject to the terms and conditions of such plans and programs, the
Executive shall be entitled to participate in the various employee benefit plans
and programs applicable to senior executives of the Corporation, including but
not limited to medical, life and other benefits as well as vacations, which
shall be at such times as reasonably determined by the Board of Directors of the
Corporation.

        4.3  The Executive shall be eligible to receive a bonus in accordance
with the Corporation's bonus plans as in effect and approved by the Board of
Directors from time to time.

        4.4  The Executive shall be eligible to participate in the Corporation's
stock option plan(s) as in effect and approved by the Board of Directors from
time to time.

        4.5  The Corporation shall pay to the Executive a car allowance of
$1,000.00 per month.

ARTICLE 5
INSURANCE

        5.1  The Corporation, at its own expense, shall provide life insurance
coverage on the Executive's life. The death benefit shall be in the amount of
$600,000, in the form of term insurance. The death benefit shall be payable to
the Executive's designated beneficiary. The Executive shall have full discretion
to name the beneficiary of the portion of the insurance provided for benefit of
the Executive. The Corporation shall have the right at its own expense and for
its own benefit to purchase additional insurance on the Executive's life, and
the Executive shall cooperate by providing necessary information, submitting to
required medical examinations, and otherwise complying with the insurance
carrier's requirements.

        5.2  The Executive shall be entitled to disability insurance in line
with the present policy of the Corporation, to be provided at the expense of the
Corporation.

        5.3  The Executive, together with Executive's spouse, shall be entitled
to "long term care insurance," which shall be provided at the expense of the
Corporation.

2

--------------------------------------------------------------------------------


        5.4  In the event of the death of the Executive, the Executive's spouse
shall be entitled to be covered by the Corporation's group health insurance
plan, the cost of which shall be paid by the Corporation, which coverage shall
be for the twelve month period following the death of the Executive.

ARTICLE 6
DEFINITIONS

        6.1  "Cause" shall mean (i) any fraud, misappropriation or embezzlement
by Executive in connection with the business of the Corporation, (ii) any
conviction of a felony or a gross misdemeanor by Executive that has or can
reasonably be expected to have a detrimental effect on the Corporation,
(iii) any gross neglect or persistent neglect by Executive to perform the duties
assigned to him hereunder or any other act that can be reasonably expected to
cause substantial economic or reputational injury to the Corporation or (iv) any
material breach of Sections 7 or 8 of this Agreement, provided that the
existence of such neglect or material breach shall be determined by the written
agreement of the majority of the directors. If Executive is a member of the
Board of Directors, he shall not vote on any such determination of "Cause," nor
shall he be counted for purposes of determining a majority of the directors.
Provided further that in connection with an event described in
Section 6.1(iii) above, Executive shall first have received a written notice
from the Corporation which sets forth in reasonable detail the manner in which
Executive has grossly or persistently neglected his duties and Executive shall
have a period of ten (10) days to cure the same, but the Corporation shall not
be required to give written notice of, nor shall Executive have a period to
cure, the same or any similar gross or persistent neglect or material breach
which the Corporation has previously given written notice to Executive hereunder
and Executive has cured such neglect or breach.

        6.2  A "Change of Control" shall be deemed to have occurred if (i) there
shall be consummated (A) any consolidation or merger in which the Corporation is
not the continuing or surviving corporation or pursuant to which shares of the
Corporation's common stock would be converted into cash, securities or other
property, other than a consolidation or a merger having the same proportionate
ownership of common stock of the surviving corporation immediately after the
consolidation or merger or (B) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions other than in the ordinary
course of business of the Corporation) of all, or substantially all, of the
assets of the Corporation to any corporation, person or other entity which is
not a direct or indirect wholly-owned subsidiary of the Corporation, or (ii) any
person, group, corporation or other entity (collectively, "Persons") shall
acquire beneficial ownership (as determined pursuant to Section 13(d) of the
Securities Exchange Act of 1934, as amended, and rules and regulations
promulgated hereunder) of 50% or more of the Corporation's outstanding common
stock.

        6.3  "Confidential Information" means any information that is not
generally known, including trade secrets, outside the Corporation and that is
proprietary to the Corporation, relating to any phase of the Corporation's
existing or reasonably foreseeable business which is disclosed to Executive
during Executive's employment by the Corporation including information
conceived, discovered or developed by Executive. Confidential Information
includes, but is not limited to, business plans; financial statements and
projections; operating forms (including contracts) and procedures; payroll and
personnel records; marketing materials and plans; proposals; supplier
information; customer information; software codes and computer programs;
customer lists; project lists; project files; training manuals; policies and
procedures manuals; health and safety manuals; target lists for new stores and
information relating to potential new store locations; price information and
cost information; administrative techniques or documents or information that is
designated by the Corporation as "Confidential" or similarly designated.

        6.4  A "Competitor" means any person or organization which is a women's
specialty apparel retailer whose operations compete with more than twenty
percent (20%) of the Corporation's regular store locations or twenty percent
(20%) of the Corporation's "Large Size" store locations as existing on

3

--------------------------------------------------------------------------------


the date of termination of Executive. Irrespective of the foregoing sentence,
companies which are deemed Competitors shall include Kohls Department Stores,
Maurices, The Cato Corporation, The Talbots, Inc., Chico's FAS, Inc., J. Jill
Group, Inc., Coldwater Creek, Inc., The Limited, Inc. (including divisions and
subsidiaries), Dress Barn, Inc., United Retail Group, Inc. and Charming
Shoppes, Inc. (and all divisions and subsidiaries including Catherine's, Fashion
Buy and Lane Bryant).

ARTICLE 7
NONCOMPETITION AND NONSOLICITATION

        7.1  During Executive's employment, Executive will not plan, organize or
engage in any business competitive with any product or service marketed or
planned for marketing by the Corporation or conspire with others to do so.

        7.2  For a period of one year after termination of Executive's
employment with the Corporation, Executive will not, without the written
permission of the Corporation, (i) directly or indirectly engage in activities
with a Competitor or (ii) own (whether as a shareholder, partner or otherwise,
other than as a 5% or less shareholder of a publicly held company), or (iii) be
connected as an officer, director, advisor, consultant or employee of or
participate in the management of any Competitor.

        7.3  For a period of two years after termination of Executive's
employment with the Corporation, Executive will not solicit, entice, or induce
(or attempt to do so, directly or indirectly), any employee of the Corporation
to be employed by any other party.

ARTICLE 8
CONFIDENTIAL INFORMATION AND TRADE DOCUMENTS

        8.1  Unless authorized in writing by the Corporation, Executive will not
directly or indirectly divulge, either during or after the term of his
employment, or until such information becomes generally known, to any person not
authorized by the Corporation to receive or use it any Confidential Information
for any purpose whatsoever.

        8.2  All documents or other tangible property relating in any way to the
business of the Corporation which are conceived by Executive or come into his
possession during his employment shall be and remain the exclusive property of
the Corporation and Executive agrees to return all such documents and tangible
property to the Corporation upon termination of his employment, or at such
earlier time as the Corporation may request of Executive.

ARTICLE 9
JUDICIAL CONSTRUCTION

        9.1  Executive believes and acknowledges that the provisions contained
in this Agreement, including the covenants contained in Articles 7 and 8 of this
Agreement, are fair and reasonable. Nonetheless, it is agreed that if a court
finds any of these provisions to be invalid in whole or in part under the laws
of any state, such finding shall not invalidate the covenants, nor the Agreement
in its entirety, but rather the covenants shall be construed and/or bluelined,
reformed or rewritten by the court as if the most restrictive covenants
permissible under applicable law were contained herein.

ARTICLE 10
RIGHT TO INJUNCTIVE RELIEF

        10.1 Executive acknowledges that a breach by the Executive of any of the
terms of Articles 7 and 8 of this Agreement will render irreparable harm to the
Corporation. Accordingly, the Corporation shall therefore be entitled to any and
all equitable relief, including, but not limited to, injunctive relief, and to
any other remedy that may be available under any applicable law or agreement
between the parties,

4

--------------------------------------------------------------------------------

and to recover from the Executive all costs of litigation including, but not
limited to, attorneys' fees and court costs.

ARTICLE 11
CHANGE OF CONTROL

        11.1 If a Change of Control shall occur during the term of this
Agreement, all unvested rights to purchase stock under outstanding stock options
held by Executive shall vest immediately for the benefit of the Executive and
the Board of Directors will use its reasonable efforts to register such shares
under the Securities Act of 1933, as amended, if necessary.

        11.2 If a Change of Control shall occur, the Executive shall be entitled
to receive from the Corporation or its successor the full base salary of
Executive under this Agreement for one (1) year in one cash installment. This
payment shall be made by the Corporation within ten (10) business days of
consummating the terms and conditions of the transaction which give rise to the
Change of Control.

ARTICLE 12
TERMINATION (OTHER THAN FROM A CHANGE IN CONTROL)

        12.1 The Corporation may terminate the employment of the Executive at
any time without cause by written notice of termination of employment to
Executive. In the event that the Corporation terminates the employment of the
Executive by delivering notice in accordance with the preceding sentence, the
Executive shall receive as severance his base salary and benefits pursuant to
Section 4 (except bonus) from the date of termination until the later to occur
of (i) March 1, 2006 or (ii) twelve (12) months from the date of the notice of
termination; provided, however, if the Executive shall secure other employment
or a consulting position, the preceding severance amounts payable to the
Executive by the Corporation shall be offset and reduced by such other cash
compensation the Executive earns through such other employment or consulting
arrangements through March 1, 2006. Notwithstanding the foregoing, upon
termination, Executive shall no longer be eligible under any of the
Corporation's bonus plans.

        12.2 The Corporation may terminate the Executive's employment at any
time for Cause and at such time all compensation and benefits provided to
Executive under this Agreement shall immediately cease, subject to applicable
employment laws and regulations.

        12.3 This Agreement will terminate upon Executive's death or upon
Executive's disability that prevents him from performing his duties under this
Agreement for a continuous period of six months or for periods aggregating nine
months in any eighteen (18) month period.

ARTICLE 13
ASSIGNMENT

        13.1 The Corporation shall not have the right to assign this Agreement
to its successors or assigns without the written consent of the Executive;
provided, however, the Corporation shall have the right to assign this Agreement
to any subsidiary, and all covenants or agreements hereunder shall inure to the
benefit of and be enforceable by or against its successors or assigns.

        13.2 The terms "successors" and "assigns" shall include any corporation
which buys all or substantially all of the Corporation's assets, or a
controlling portion of its stock, or with which it merges or consolidates.

5

--------------------------------------------------------------------------------


ARTICLE 14
FAILURE TO DEMAND PERFORMANCE AND WAIVER

        14.1 The Corporation's failure to demand strict performance and
compliance with any part of this Agreement during the Executive's employment
shall not be deemed to be a waiver of the Corporation's rights under this
Agreement or by this operation of law. Any waiver by either party of a breach of
can any provision of this Agreement shall not operate as or be construed as a
waiver of any subsequent breach thereof.

ARTICLE 15
ENTIRE AGREEMENT

        15.1 The Corporation and Executive acknowledge that this Agreement
contains the full and complete agreement between and among the parties, that
there are no oral or implied agreements or other modifications not specifically
set forth herein, and that this Agreement supersedes any prior agreements or
understandings, if any, between the Corporation and Executive, whether written
or oral. In particular, this Agreement supercedes and replaces in full the Prior
Agreement. The parties further agree that no modifications of this Agreement may
be made except by means of a written agreement or memorandum signed by the
parties.

ARTICLE 16
GOVERNING LAW

        16.1 The parties acknowledge that the Corporation's principal place of
business is located in the State of Minnesota. The parties hereby agree that
this Agreement shall be construed in accordance with the internal laws of the
State of Minnesota without regard to the conflict of laws thereof.

* * * * * * * * * *

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Corporation has hereunto signed its name and the
Executive hereunder has signed his name, all as of the day and year first above
written.

    CHRISTOPHER & BANKS CORPORATION                    
/s/ ANDREW MOLLER

--------------------------------------------------------------------------------


 
By:
/s/ WILLIAM J. PRANGE

--------------------------------------------------------------------------------

Witness     Its: CEO/Chairman          
 
 
EXECUTIVE                    
/s/ ANDREW MOLLER

--------------------------------------------------------------------------------


 
/s/ JOSEPH E. PENNINGTON

--------------------------------------------------------------------------------

Witness   Joseph E. Pennington

7

--------------------------------------------------------------------------------



QuickLinks


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN CHRISTOPHER & BANKS
CORPORATION AND JOSEPH E. PENNINGTON
